Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Rothery on 6/9/2022.

Claims 8 and 15 have been amended as following:

8. (Currently Amended) A computer program product comprising:
a non-transitory computer-readable storage medium having program instructions embodied therewith for providing a trace abstraction framework to compute trace-based functional coverage models in a hardware simulation environment comprising performing transmitting the simulation logs 
receiving, in response to the program instructions being executed by the one or more processors, a set of traces, wherein each trace represents an alternating sequence of composed system states and composed actions of the DUT;
rewriting, in response to the program instructions being executed by the one or more processors, a first trace from the set of traces into a second trace;
abstracting, in response to the program instructions being executed by the one or more processors, the second trace;
rewriting, in response to the program instructions being executed by the one or more processors, the abstracted second trace; and
generating, in response to the program instructions being executed by the one or more processors, an abstract trace representative of the first trace from the set of traces.

15. (Currently Amended) A trace-based apparatus for providing a trace abstraction framework to compute trace-based functional coverage models in a hardware simulation environment, 
a non-transitory processor readable memory having program instructions embodied therewith, and
at least one processor configured to read the program instructions to execute a trace abstraction unit configured to:
perform simulation on a design-under-test (DUT) using test stimulus to generate simulation logs;
transmit the simulation logs to the hardware simulation environment;
receive, by the at least one processor, a set of traces, wherein each trace represents an
alternating sequence of composed system states and composed actions of the DUT,
rewrite, by the at least one processor, a first trace from the set of traces into a second
trace, 
abstract, by the at least one processor, the second trace,
rewrite, by the at least one processor, the abstracted second trace, and
generate, by the at least one processor, an abstract trace representative of the first trace from the set of traces.

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:

As per claims 1, 8, and 15, NPL Kamdem et al. (Efficiently Rewriting Large Multimedia Application Execution Traces with few Event Sequences) teaches analyzing traces to reveal important information to enhance program execution comprehension and rewriting original traces. 
Pirzadeh et al. (A Novel Approach Based on Gestalt Psychology for Abstracting the Content of Large Execution Trace for Program Comprehension) teaches analyzing execution traces to reveal important information about the behavioral aspects of complex software systems by performing trace abstraction and simplification.
	Kamdem and Pirzadeh in combination teach a method of providing a trace abstraction framework comprising:
receiving, by the processor, a set of traces, wherein each trace represents an alternating sequence of composed system states and composed actions of the (DUT);
rewriting, by the processor, a first trace from the set of traces into a second trace;
abstracting the second trace, by the processor; and
generating, by the processor, an abstract trace representative of the first trace from the set of traces.
However, Kamdem and Pirzadeh, either alone or in combination, do not teach:
rewriting the abstracted second trace;
in combination with other limitations as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                           /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148